


Exhibit 10.38

 

CORNERWORLD CORPORATION

2007 INCENTIVE STOCK PLAN

 

 

            THIS CORNERWORLD CORPORATION 2007 INCENTIVE STOCK PLAN (the "Plan")
is designed to retain directors, executives and selected employees and
consultants and reward them for making major contributions to the success of the
Company. These objectives are accomplished by making long-term incentive awards
under the Plan thereby providing Participants with a proprietary interest in the
growth and performance of the Company.

 

1. Definitions.         (a) "Board" - The Board of Directors of the Company.    
    (b) "Code" - The Internal Revenue Code of 1986, as amended from time to
time.         (c) "Committee" - The Compensation Committee of the Company's
Board, or such other committee of the Board that is designated by the Board to
administer the Plan, composed of not less than two members of the Board all of
whom are disinterested persons, as contemplated by Rule 16b-3 ("Rule 16b-3")
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act").         (d) "Company" – CORNERWORLD CORPORATION and its subsidiaries
including subsidiaries of subsidiaries.         (e) "Exchange Act" - The
Securities Exchange Act of 1934, as amended from time to time.         (f) "Fair
Market Value" - The fair market value of the Company's issued and outstanding
Stock as determined in good faith by the Board or Committee.         (g) "Grant"
- The grant of any form of stock option, stock award, or stock purchase offer,
whether granted singly, in combination or in tandem, to a Participant pursuant
to such terms, conditions and limitations as the Committee may establish in
order to fulfill the objectives of the Plan.         (h) "Grant Agreement" - An
agreement between the Company and a Participant that sets forth the terms,
conditions and limitations applicable to a Grant.         (i) "Option" - Either
an Incentive Stock Option, in accordance with Section 422 of Code, or a
Nonstatutory Option, to purchase the Company's Stock that may be awarded to a
Participant under the Plan. A Participant who receives an award of an Option
shall be referred to as an "Optionee."

 

--------------------------------------------------------------------------------




  (j) "Participant" - A director, officer, employee or consultant of the Company
to whom an Award has been made under the Plan.         (k) "Restricted Stock
Purchase Offer" - A Grant of the right to purchase a specified number of shares
of Stock pursuant to a written agreement issued under the Plan.         (l)
"Securities Act" - The Securities Act of 1933, as amended from time to time.    
    (m) "Stock" - Authorized and issued or unissued shares of common stock of
the Company.         (n) "Stock Award" - A Grant made under the Plan in stock or
denominated in units of stock for which the Participant is not obligated to pay
additional consideration.

 

2. Administration. The Plan shall be administered by the Board, provided
however, that the Board may delegate such administration to the Committee.
Subject to the provisions of the Plan, the Board and/or the Committee shall have
authority to (a) grant, in its discretion, Incentive Stock Options in accordance
with Section 422 of the Code, or Nonstatutory Options, Stock Awards or
Restricted Stock Purchase Offers; (b) determine in good faith the fair market
value of the Stock covered by any Grant; (c) determine which eligible persons
shall receive Grants and the number of shares, restrictions, terms and
conditions to be included in such Grants; (d) construe and interpret the Plan;
(e) promulgate, amend and rescind rules and regulations relating to its
administration, and correct defects, omissions and inconsistencies in the Plan
or any Grant; (f) consistent with the Plan and with the consent of the
Participant, as appropriate, amend any outstanding Grant or amend the exercise
date or dates thereof; (g) determine the duration and purpose of leaves of
absence which may be granted to Participants without constituting termination of
their employment for the purpose of the Plan or any Grant; and (h) make all
other determinations necessary or advisable for the Plan's administration. The
interpretation and construction by the Board of any provisions of the Plan or
selection of Participants shall be conclusive and final. No member of the Board
or the Committee shall be liable for any action or determination made in good
faith with respect to the Plan or any Grant made thereunder.     3. Eligibility.

 

  (a) General:   The persons who shall be eligible to receive Grants shall be
directors, officers, employees, advisors or consultants to the Company. The term
consultant shall mean any person, other than an employee, who is engaged by the
Company to render services and is compensated for such services. An Optionee may
hold more than one Option. Any issuance of a Grant to an officer or director of
the Company subsequent to the first registration of any of the securities of the
Company under the Exchange Act shall comply with the requirements of Rule 16b-3.

 

- 2 -

--------------------------------------------------------------------------------




  (b) Incentive Stock Options:  Incentive Stock Options may only be issued to
employees of the Company. Incentive Stock Options may be granted to officers or
directors, provided they are also employees of the Company. Payment of a
director's fee shall not be sufficient to constitute employment by the Company.
                          The Company shall not grant an Incentive Stock Option
under the Plan to any employee if such Grant would result in such employee
holding the right to exercise for the first time in any one calendar year, under
all Incentive Stock Options granted under the Plan or any other plan maintained
by the Company, with respect to shares of Stock having an aggregate fair market
value, determined as of the date of the Option is granted, in excess of
$100,000. Should it be determined that an Incentive Stock Option granted under
the Plan exceeds such maximum for any reason other than a failure in good faith
to value the Stock subject to such option, the excess portion of such option
shall be considered a Nonstatutory Option. To the extent the employee holds two
(2) or more such Options which become exercisable for the first time in the same
calendar year, the foregoing limitation on the exercisability of such Option as
Incentive Stock Options under the Federal tax laws shall be applied on the basis
of the order in which such Options are granted. If, for any reason, an entire
Option does not qualify as an Incentive Stock Option by reason of exceeding such
maximum, such Option shall be considered a Nonstatutory Option.         (c)
Nonstatutory Option: The provisions of the foregoing Section 3(b) shall not
apply to any Option designated as a "Nonstatutory Option" or which sets forth
the intention of the parties that the Option be a Nonstatutory Option.        
(d) Stock Awards and Restricted Stock Purchase Offers:  The provisions of this
Section 3 shall not apply to any Stock Award or Restricted Stock Purchase Offer
under the Plan.

 

4. Stock.

 

  (a) Authorized Stock:  Stock subject to Grants may be either unissued or
reacquired Stock.         (b) Number of Shares:  Subject to adjustment as
provided in Section 5(i) of the Plan, the total number of shares of Stock which
may be purchased or granted directly by Options, Stock Awards or Restricted
Stock Purchase Offers, or purchased indirectly through exercise of Options
granted under the Plan shall not exceed Four Million (4,000,000) shares.  If any
Grant shall for any reason terminate or expire, any shares allocated thereto but
remaining unpurchased upon such expiration or termination shall again be
available for Grants with respect thereto under the Plan as though no Grant had
previously occurred with respect to such shares. Any shares of Stock issued
pursuant to a Grant and repurchased pursuant to the terms thereof shall be
available for future Grants as though not previously covered by a Grant.

 

- 3 -

--------------------------------------------------------------------------------




  (c) Reservation of Shares:  The Company shall reserve and keep available at
all times during the term of the Plan such number of shares as shall be
sufficient to satisfy the requirements of the Plan. If, after reasonable
efforts, which efforts shall not include the registration of the Plan or Grants
under the Securities Act, the Company is unable to obtain authority from any
applicable regulatory body, which authorization is deemed necessary by legal
counsel for the Company for the lawful issuance of shares hereunder, the Company
shall be relieved of any liability with respect to its failure to issue and sell
the shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.         (d) Application of Funds: The proceeds
received by the Company from the sale of Stock pursuant to the exercise of
Options or rights under Stock Purchase Agreements will be used for general
corporate purposes.         (e) No Obligation to Exercise:  The issuance of a
Grant shall impose no obligation upon the Participant to exercise any rights
under such Grant.

 

5. Terms and Conditions of Options. Options granted hereunder shall be evidenced
by agreements between the Company and the respective Optionees, in such form and
substance as the Board or Committee shall from time to time approve. The form of
Incentive Stock Option Agreement attached hereto as Exhibit A and the three
forms of a Nonstatutory Stock Option Agreement for employees, for directors and
for consultants, attached hereto as Exhibit B-1, Exhibit B-2 and Exhibit B-3,
respectively, shall be deemed to be approved by the Board. Option agreements
need not be identical, and in each case may include such provisions as the Board
or Committee may determine, but all such agreements shall be subject to and
limited by the following terms and conditions:

 

  (a) Number of Shares: Each Option shall state the number of shares to which it
pertains.         (b) Exercise Price: Each Option shall state the exercise
price, which shall be determined as follows:

 

  (i) Any Incentive Stock Option granted to a person who at the time the Option
is granted owns (or is deemed to own pursuant to Section 424(d) of the Code)
stock possessing more than ten percent (10%) of the total combined voting power
or value of all classes of stock of the Company ("Ten Percent Holder") shall
have an exercise price of no less than 110% of the Fair Market Value of the
Stock as of the date of grant; and         (ii) Incentive Stock Options granted
to a person who at the time the Option is granted is not a Ten Percent Holder
shall have an exercise price of no less than 100% of the Fair Market Value of
the Stock as of the date of grant.                         For the purposes of
this Section 5(b), the Fair Market Value shall be as determined by the Board in
good faith, which determination shall be conclusive and binding; provided
however, that if there is a public market for such Stock, the Fair Market Value
per share shall be the average of the bid and asked prices (or the closing price
if such stock is listed on the NASDAQ National Market System or Small Cap Issue
Market) on the date of grant of the Option, or if listed on a stock exchange,
the closing price on such exchange on such date of grant.

 

- 4 -

--------------------------------------------------------------------------------




  (c) Medium and Time of Payment:  The exercise price shall become immediately
due upon exercise of the Option and shall be paid in cash or check made payable
to the Company. Should the Company's outstanding Stock be registered under
Section 12(g) of the Exchange Act at the time the Option is exercised, then the
exercise price may also be paid as follows:

 

  (i) in shares of Stock held by the Optionee for the requisite period necessary
to avoid a charge to the Company's earnings for financial reporting purposes and
valued at Fair Market Value on the exercise date, or         (ii) through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable written instructions (a) to a Company
designated brokerage firm to effect the immediate sale of the purchased shares
and remit to the Company, out of the sale proceeds available on the settlement
date, sufficient funds to cover the aggregate exercise price payable for the
purchased shares plus all applicable Federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
purchase and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale
transaction.

 

                  At the discretion of the Board, exercisable either at the time
of Option grant or of Option exercise, the exercise price may also be paid (i)
by Optionee's delivery of a promissory note in form and substance satisfactory
to the Company and permissible under applicable securities rules and bearing
interest at a rate determined by the Board in its sole discretion, but in no
event less than the minimum rate of interest required to avoid the imputation of
compensation income to the Optionee under the Federal tax laws, or (ii) in such
other form of consideration permitted by the State of Oklahoma corporations law
as may be acceptable to the Board.

 

  (d) Term and Exercise of Options:  Any Option granted to an employee of the
Company shall become exercisable over a period of no longer than five (5) years,
and no less than twenty percent (20%) of the shares covered thereby shall become
exercisable annually. No Option shall be exercisable, in whole or in part, prior
to one (1) year from the date it is granted unless the Board shall specifically
determine otherwise, as provided herein. In no event shall any Option be
exercisable after the expiration of ten (10) years from the date it is granted,
and no Incentive Stock Option granted to a Ten Percent Holder shall, by its
terms, be exercisable after the expiration of five (5) years from the date of
the Option. Unless otherwise specified by the Board or the Committee in the
resolution authorizing such Option, the date of grant of an Option shall be
deemed to be the date upon which the Board or the Committee authorizes the
granting of such Option.

 

- 5 -

--------------------------------------------------------------------------------




                    Each Option shall be exercisable to the nearest whole share,
in installments or otherwise, as the respective Option agreements may provide.
During the lifetime of an Optionee, the Option shall be exercisable only by the
Optionee and shall not be assignable or transferable by the Optionee, and no
other person shall acquire any rights therein. To the extent not exercised,
installments (if more than one) shall accumulate, but shall be exercisable, in
whole or in part, only during the period for exercise as stated in the Option
agreement, whether or not other installments are then exercisable.         (e)
Termination of Status as Employee, Consultant or Director: If Optionee's status
as an employee shall terminate for any reason other than Optionee's disability
or death, then Optionee (or if the Optionee shall die after such termination,
but prior to exercise, Optionee's personal representative or the person entitled
to succeed to the Option) shall have the right to exercise the portions of any
of Optionee's Incentive Stock Options which were exercisable as of the date of
such termination, in whole or in part, not less than 30 days nor more than three
(3) months after such termination (or, in the event of "termination for good
cause" as that term is defined in New York case law related thereto, or by the
terms of the Plan or the Option Agreement or an employment agreement, the Option
shall automatically terminate as of the termination of employment as to all
shares covered by the Option).                           With respect to
Nonstatutory Options granted to employees, directors or consultants, the Board
may specify such period for exercise, not less than 30 days (except that in the
case of "termination for cause" or removal of a director, the Option shall
automatically terminate as of the termination of employment or services as to
shares covered by the Option, following termination of employment or services as
the Board deems reasonable and appropriate. The Option may be exercised only
with respect to installments that the Optionee could have exercised at the date
of termination of employment or services. Nothing contained herein or in any
Option granted pursuant hereto shall be construed to affect or restrict in any
way the right of the Company to terminate the employment or services of an
Optionee with or without cause.         (f) Disability of Optionee:  If an
Optionee is disabled (within the meaning of Section 22(e)(3) of the Code) at the
time of termination, the three (3) month period set forth in Section 5(e) shall
be a period, as determined by the Board and set forth in the Option, of not less
than six months nor more than one year after such termination.         (g) Death
of Optionee:  If an Optionee dies while employed by, engaged as a consultant to,
or serving as a Director of the Company, the portion of such Optionee's Option
which was exercisable at the date of death may be exercised, in whole or in
part, by the estate of the decedent or by a person succeeding to the right to
exercise such Option at any time within (i) a period, as determined by the Board
and set forth in the Option, of not less than six (6) months nor more than one
(1) year after Optionee's death, which period shall not be more, in the case of
a Nonstatutory Option, than the period for exercise following termination of
employment or services, or (ii) during the remaining term of the Option,
whichever is the lesser. The Option may be so exercised only with respect to
installments exercisable at the time of Optionee's death and not previously
exercised by the Optionee.

 

- 6 -

--------------------------------------------------------------------------------




  (h) Nontransferability of Option:  No Option shall be transferable by the
Optionee, except by will or by the laws of descent and distribution.

 

  (i) Recapitalization: Subject to any required action of shareholders, the
number of shares of Stock covered by each outstanding Option, and the exercise
price per share thereof set forth in each such Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Stock of
the Company resulting from a stock split, stock dividend, combination,
subdivision or reclassification of shares, or the payment of a stock dividend,
or any other increase or decrease in the number of such shares affected without
receipt of consideration by the Company; provided, however, the conversion of
any convertible securities of the Company shall not be deemed to have been
"effected without receipt of consideration" by the Company.            
              In the event of a proposed dissolution or liquidation of the
Company, a merger or consolidation in which the Company is not the surviving
entity, or a sale of all or substantially all of the assets or capital stock of
the Company (collectively, a "Reorganization"), unless otherwise provided by the
Board, this Option shall terminate immediately prior to such date as is
determined by the Board, which date shall be no later than the consummation of
such Reorganization. In such event, if the entity which shall be the surviving
entity does not tender to Optionee an offer, for which it has no obligation to
do so, to substitute for any unexercised Option a stock option or capital stock
of such surviving of such surviving entity, as applicable, which on an equitable
basis shall provide the Optionee with substantially the same economic benefit as
such unexercised Option, then the Board may grant to such Optionee, in its sole
and absolute discretion and without obligation, the right for a period
commencing thirty (30) days prior to and ending immediately prior to the date
determined by the Board pursuant hereto for termination of the Option or during
the remaining term of the Option, whichever is the lesser, to exercise any
unexpired Option or Options without regard to the installment provisions of
Paragraph 6(d) of the Plan; provided, that any such right granted shall be
granted to all Optionees not receiving an offer to receive substitute options on
a consistent basis, and provided further, that any such exercise shall be
subject to the consummation of such Reorganization.            
              Subject to any required action of shareholders, if the Company
shall be the surviving entity in any merger or consolidation, each outstanding
Option thereafter shall pertain to and apply to the securities to which a holder
of shares of Stock equal to the shares subject to the Option would have been
entitled by reason of such merger or consolidation.                           In
the event of a change in the Stock of the Company as presently constituted,
which is limited to a change of all of its authorized shares without par value
into the same number of shares with a par value, the shares resulting from any
such change shall be deemed to be the Stock within the meaning of the Plan.

 

- 7 -

--------------------------------------------------------------------------------




                    To the extent that the foregoing adjustments relate to stock
or securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided in this Section 5(i), the Optionee shall have no rights by
reason of any subdivision or consolidation of shares of stock of any class or
the payment of any stock dividend or any other increase or decrease in the
number of shares of stock of any class, and the number or price of shares of
Stock subject to any Option shall not be affected by, and no adjustment shall be
made by reason of, any dissolution, liquidation, merger, consolidation or sale
of assets or capital stock, or any issue by the Company of shares of stock of
any class or securities convertible into shares of stock of any class.          
                The Grant of an Option pursuant to the Plan shall not affect in
any way the right or power of the Company to make any adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, consolidate, dissolve, or liquidate or to sell or
transfer all or any part of its business or assets.         (j) Rights as a
Shareholder:  An Optionee shall have no rights as a shareholder with respect to
any shares covered by an Option until the effective date of the issuance of the
shares following exercise of such Option by Optionee. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions or other rights for which the record date is
prior to the date such stock certificate is issued, except as expressly provided
in Section 5(i) hereof.         (k) Modification, Acceleration, Extension, and
Renewal of Options:  Subject to the terms and conditions and within the
limitations of the Plan, the Board may modify an Option, or, once an Option is
exercisable, accelerate the rate at which it may be exercised, and may extend or
renew outstanding Options granted under the Plan or accept the surrender of
outstanding Options (to the extent not theretofore exercised) and authorize the
granting of new Options in substitution for such Options, provided such action
is permissible under Section 422 of the Code and applicable state securities
rules. Notwithstanding the provisions of this Section 5(k), however, no
modification of an Option shall, without the consent of the Optionee, alter to
the Optionee's detriment or impair any rights or obligations under any Option
theretofore granted under the Plan.         (l) Exercise Before Exercise Date: 
At the discretion of the Board, the Option may, but need not, include a
provision whereby the Optionee may elect to exercise all or any portion of the
Option prior to the stated exercise date of the Option or any installment
thereof. Any shares so purchased prior to the stated exercise date shall be
subject to repurchase by the Company upon termination of Optionee's employment
as contemplated by Section 5(n) hereof prior to the exercise date stated in the
Option and such other restrictions and conditions as the Board or Committee may
deem advisable.

 

- 8 -

--------------------------------------------------------------------------------




  (m) Other Provisions:  The Option agreements authorized under the Plan shall
contain such other provisions, including, without limitation, restrictions upon
the exercise of the Options, as the Board or the Committee shall deem advisable.
Shares shall not be issued pursuant to the exercise of an Option, if the
exercise of such Option or the issuance of shares thereunder would violate, in
the opinion of legal counsel for the Company, the provisions of any applicable
law or the rules or regulations of any applicable governmental or administrative
agency or body, such as the Code, the Securities Act, the Exchange Act,
applicable state securities rules, Oklahoma corporation law, and the rules
promulgated under the foregoing or the rules and regulations of any exchange
upon which the shares of the Company are listed. Without limiting the generality
of the foregoing, the exercise of each Option shall be subject to the condition
that if at any time the Company shall determine that (i) the satisfaction of
withholding tax or other similar liabilities, or (ii) the listing, registration
or qualification of any shares covered by such exercise upon any securities
exchange or under any state or federal law, or (iii) the consent or approval of
any regulatory body, or (iv) the perfection of any exemption from any such
withholding, listing, registration, qualification, consent or approval is
necessary or desirable in connection with such exercise or the issuance of
shares thereunder, then in any such event, such exercise shall not be effective
unless such withholding, listing registration, qualification, consent, approval
or exemption shall have been effected, obtained or perfected free of any
conditions not acceptable to the Company.         (n) Repurchase Agreement: The
Board may, in its discretion, require as a condition to the Grant of an Option
hereunder, that an Optionee execute an agreement with the Company, in form and
substance satisfactory to the Board in its discretion ("Repurchase Agreement"),
(i) restricting the Optionee's right to transfer shares purchased under such
Option without first offering such shares to the Company or another shareholder
of the Company upon the same terms and conditions as provided therein; and (ii)
providing that upon termination of Optionee's employment with the Company, for
any reason, the Company (or another shareholder of the Company, as provided in
the Repurchase Agreement) shall have the right at its discretion (or the
discretion of such other shareholders) to purchase and/or redeem all such shares
owned by the Optionee on the date of termination of his or her employment at a
price equal to: (A) the fair value of such shares as of such date of
termination; or (B) if such repurchase right lapses at 20% of the number of
shares per year, the original purchase price of such shares, and upon terms of
payment permissible under applicable state securities rules; provided that in
the case of Options or Stock Awards granted to officers, directors, consultants
or affiliates of the Company, such repurchase provisions may be subject to
additional or greater restrictions as determined by the Board or Committee.

 

6. Stock Awards and Restricted Stock Purchase Offers.

 

  (a) Types of Grants.

 

 

- 9 -

--------------------------------------------------------------------------------




  (i) Stock Award. All or part of any Stock Award under the Plan may be subject
to conditions established by the Board or the Committee, and set forth in the
Stock Award Agreement, which may include, but are not limited to, continuous
service with the Company, achievement of specific business objectives, increases
in specified indices, attaining growth rates and other comparable measurements
of Company performance. Such Awards may be based on Fair Market Value or other
specified valuation. All Stock Awards will be made pursuant to the execution of
a Stock Award Agreement substantially in the form attached hereto as Exhibit C.
        (ii) Restricted Stock Purchase Offer.  A Grant of a Restricted Stock
Purchase Offer under the Plan shall be subject to such (i) vesting contingencies
related to the Participant's continued association with the Company for a
specified time and (ii) other specified conditions as the Board or Committee
shall determine, in their sole discretion, consistent with the provisions of the
Plan. All Restricted Stock Purchase Offers shall be made pursuant to a
Restricted Stock Purchase Offer substantially in the form attached hereto as
Exhibit D.

 

  (b) Conditions and Restrictions. Shares of Stock which Participants may
receive as a Stock Award under a Stock Award Agreement or Restricted Stock
Purchase Offer under a Restricted Stock Purchase Offer may include such
restrictions as the Board or Committee, as applicable, shall determine,
including restrictions on transfer, repurchase rights, right of first refusal,
and forfeiture provisions. When transfer of Stock is so restricted or subject to
forfeiture provisions it is referred to as "Restricted Stock". Further, with
Board or Committee approval, Stock Awards or Restricted Stock Purchase Offers
may be deferred, either in the form of installments or a future lump sum
distribution. The Board or Committee may permit selected Participants to elect
to defer distributions of Stock Awards or Restricted Stock Purchase Offers in
accordance with procedures established by the Board or Committee to assure that
such deferrals comply with applicable requirements of the Code including, at the
choice of Participants, the capability to make further deferrals for
distribution after retirement. Any deferred distribution, whether elected by the
Participant or specified by the Stock Award Agreement, Restricted Stock Purchase
Offers or by the Board or Committee, may require the payment be forfeited in
accordance with the provisions of Section 6(c). Dividends or dividend equivalent
rights may be extended to and made part of any Stock Award or Restricted Stock
Purchase Offers denominated in Stock or units of Stock, subject to such terms,
conditions and restrictions as the Board or Committee may establish.         (c)
Cancellation and Rescission of Grants.  Unless the Stock Award Agreement or
Restricted Stock Purchase Offer specifies otherwise, the Board or Committee, as
applicable, may cancel any unexpired, unpaid, or deferred Grants at any time if
the Participant is not in compliance with all other applicable provisions of the
Stock Award Agreement or Restricted Stock Purchase Offer, the Plan and with the
following conditions:

 

- 10 -

--------------------------------------------------------------------------------




  (i) A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the chief
executive officer of the Company or other senior officer designated by the Board
or Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. For Participants whose employment has terminated, the judgment of the
chief executive officer shall be based on the Participant's position and
responsibilities while employed by the Company, the Participant's
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company's customers, suppliers and competitors and such other considerations as
are deemed relevant given the applicable facts and circumstances.  A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than ten percent (10%) equity
interest in the organization or business.         (ii) A Participant shall not,
without prior written authorization from the Company, disclose to anyone outside
the Company, or use in other than the Company's business, any confidential
information or material, as defined in the Company's Proprietary Information and
Invention Agreement or similar agreement regarding confidential information and
intellectual property, relating to the business of the Company, acquired by the
Participant either during or after employment with the Company.         (iii) A
Participant, pursuant to the Company's Proprietary Information and Invention
Agreement, shall disclose promptly and assign to the Company all right, title
and interest in any invention or idea, patentable or not, made or conceived by
the Participant during employment by the Company, relating in any manner to the
actual or anticipated business, research or development work of the Company and
shall do anything reasonably necessary to enable the Company to secure a patent
where appropriate in the United States and in foreign countries.         (iv)
Upon exercise, payment or delivery pursuant to a Grant, the Participant shall
certify on a form acceptable to the Committee that he or she is in compliance
with the terms and conditions of the Plan. Failure to comply with all of the
provisions of this Section 6(c) prior to, or during the six months after, any
exercise, payment or delivery pursuant to a Grant shall cause such exercise,
payment or delivery to be rescinded. The Company shall notify the Participant in
writing of any such rescission within two years after such exercise, payment or
delivery. Within ten days after receiving such a notice from the Company, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery pursuant to
a Grant. Such payment shall be made either in cash or by returning to the
Company the number of shares of Stock that the Participant received in
connection with the rescinded exercise, payment or delivery.

 

- 11 -

--------------------------------------------------------------------------------




  (d) Nonassignability.

 

  (i) Except pursuant to Section 6(e)(iii) and except as set forth in Section
6(d)(ii), no Grant or any other benefit under the Plan shall be assignable or
transferable, or payable to or exercisable by, anyone other than the Participant
to whom it was granted.         (ii) Where a Participant terminates employment
and retains a Grant pursuant to Section 6(e)(ii) in order to assume a position
with a governmental, charitable or educational institution, the Board or
Committee, in its discretion and to the extent permitted by law, may authorize a
third party (including but not limited to the trustee of a "blind" trust),
acceptable to the applicable governmental or institutional authorities, the
Participant and the Board or Committee, to act on behalf of the Participant with
regard to such Awards.

 

  (e) Termination of Employment.  If the employment or service to the Company of
a Participant terminates, other than pursuant to any of the following provisions
under this Section 6(e), all unexercised, deferred and unpaid Stock Awards or
Restricted Stock Purchase Offers shall be cancelled immediately, unless the
Stock Award Agreement or Restricted Stock Purchase Offer provides otherwise:

 

  (i) Retirement Under a Company Retirement Plan.  When a Participant's
employment terminates as a result of retirement in accordance with the terms of
a Company retirement plan, the Board or Committee may permit Stock Awards or
Restricted Stock Purchase Offers to continue in effect beyond the date of
retirement in accordance with the applicable Grant Agreement and the
exercisability and vesting of any such Grants may be accelerated.         (ii)
Rights in the Best Interests of the Company.  When a Participant resigns from
the Company and, in the judgment of the Board or Committee, the acceleration
and/or continuation of outstanding Stock Awards or Restricted Stock Purchase
Offers would be in the best interests of the Company, the Board or Committee may
(i) authorize, where appropriate, the acceleration and/or continuation of all or
any part of Grants issued prior to such termination and (ii) permit the
exercise, vesting and payment of such Grants for such period as may be set forth
in the applicable Grant Agreement, subject to earlier cancellation pursuant to
Section 9 or at such time as the Board or Committee shall deem the continuation
of all or any part of the Participant's Grants are not in the Company's best
interest.

 

- 12 -

--------------------------------------------------------------------------------




  (iii) Death or Disability of a Participant.

 

  (1) In the event of a Participant's death, the Participant's estate or
beneficiaries shall have a period up to the expiration date specified in the
Grant Agreement within which to receive or exercise any outstanding Grant held
by the Participant under such terms as may be specified in the applicable Grant
Agreement. Rights to any such outstanding Grants shall pass by will or the laws
of descent and distribution in the following order: (a) to beneficiaries so
designated by the Participant; if none, then (b) to a legal representative of
the Participant; if none, then (c) to the persons entitled thereto as determined
by a court of competent jurisdiction. Grants so passing shall be made at such
times and in such manner as if the Participant were living.         (2) In the
event a Participant is deemed by the Board or Committee to be unable to perform
his or her usual duties by reason of mental disorder or medical condition which
does not result from facts which would be grounds for termination for cause,
Grants and rights to any such Grants may be paid to or exercised by the
Participant, if legally competent, or a committee or other legally designated
guardian or representative if the Participant is legally incompetent by virtue
of such disability.         (3) After the death or disability of a Participant,
the Board or Committee may in its sole discretion at any time (1) terminate
restrictions in Grant Agreements; (2) accelerate any or all installments and
rights; and (3) instruct the Company to pay the total of any accelerated
payments in a lump sum to the Participant, the Participant's estate,
beneficiaries or representative; notwithstanding that, in the absence of such
termination of restrictions or acceleration of payments, any or all of the
payments due under the Grant might ultimately have become payable to other
beneficiaries.         (4) In the event of uncertainty as to interpretation of
or controversies concerning this Section 6, the determinations of the Board or
Committee, as applicable, shall be binding and conclusive.

 

7. Investment Intent.  All Grants under the Plan are intended to be exempt from
registration under the Securities Act provided by Rule 701 thereunder. Unless
and until the granting of Options or sale and issuance of Stock subject to the
Plan are registered under the Securities Act or shall be exempt pursuant to the
rules promulgated thereunder, each Grant under the Plan shall provide that the
purchases or other acquisitions of Stock thereunder shall be for investment
purposes and not with a view to, or for resale in connection with, any
distribution thereof. Further, unless the issuance and sale of the Stock have
been registered under the Securities Act, each Grant shall provide that no
shares shall be purchased upon the exercise of the rights under such Grant
unless and until (i) all then applicable requirements of state and federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel, and (ii) if requested to do so by the Company,
the person exercising the rights

 

- 13 -

--------------------------------------------------------------------------------




  under the Grant shall (i) give written assurances as to knowledge and
experience of such person (or a representative employed by such person) in
financial and business matters and the ability of such person (or
representative) to evaluate the merits and risks of exercising the Option, and
(ii) execute and deliver to the Company a letter of investment intent and/or
such other form related to applicable exemptions from registration, all in such
form and substance as the Company may require. If shares are issued upon
exercise of any rights under a Grant without registration under the Securities
Act, subsequent registration of such shares shall relieve the purchaser thereof
of any investment restrictions or representations made upon the exercise of such
rights.     8. Amendment, Modification, Suspension or Discontinuance of the
Plan.  The Board may, insofar as permitted by law, from time to time, with
respect to any shares at the time not subject to outstanding Grants, suspend or
terminate the Plan or revise or amend it in any respect whatsoever, except that
without the approval of the shareholders of the Company, no such revision or
amendment shall (i) increase the number of shares subject to the Plan, (ii)
decrease the price at which Grants may be granted, (iii) materially increase the
benefits to Participants, or (iv) change the class of persons eligible to
receive Grants under the Plan; provided, however, no such action shall alter or
impair the rights and obligations under any Option, or Stock Award, or
Restricted Stock Purchase Offer outstanding as of the date thereof without the
written consent of the Participant thereunder. No Grant may be issued while the
Plan is suspended or after it is terminated, but the rights and obligations
under any Grant issued while the Plan is in effect shall not be impaired by
suspension or termination of the Plan.                       In the event of any
change in the outstanding Stock by reason of a stock split, stock dividend,
combination or reclassification of shares, recapitalization, merger, or similar
event, the Board or the Committee may adjust proportionally (a) the number of
shares of Stock (i) reserved under the Plan, (ii) available for Incentive Stock
Options and Nonstatutory Options and (iii) covered by outstanding Stock Awards
or Restricted Stock Purchase Offers; (b) the Stock prices related to outstanding
Grants; and (c) the appropriate Fair Market Value and other price determinations
for such Grants. In the event of any other change affecting the Stock or any
distribution (other than normal cash dividends) to holders of Stock, such
adjustments as may be deemed equitable by the Board or the Committee, including
adjustments to avoid fractional shares, shall be made to give proper effect to
such event. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board or the
Committee shall be authorized to issue or assume stock options, whether or not
in a transaction to which Section 424(a) of the Code applies, and other Grants
by means of substitution of new Grant Agreements for previously issued Grants or
an assumption of previously issued Grants.     9. Tax Withholding. The Company
shall have the right to deduct applicable taxes from any Grant payment and
withhold, at the time of delivery or exercise of Options, Stock Awards or
Restricted Stock Purchase Offers or vesting of shares under such Grants, an
appropriate number of shares for payment of taxes required by law or to take
such other action as may be necessary in the opinion of the Company to satisfy
all obligations for withholding of such taxes. If Stock is used to satisfy tax
withholding, such stock shall be valued based on the Fair Market Value when the
tax withholding is required to be made.

 

- 14 -

--------------------------------------------------------------------------------




10. Availability of Information. During the term of the Plan and any additional
period during which a Grant granted pursuant to the Plan shall be exercisable,
the Company shall make available, not later than one hundred and twenty (120)
days following the close of each of its fiscal years, such financial and other
information regarding the Company as is required by the bylaws of the Company
and applicable law to be furnished in an annual report to the shareholders of
the Company.     11. Notice. Any written notice to the Company required by any
of the provisions of the Plan shall be addressed to the chief personnel officer
or to the chief executive officer of the Company, and shall become effective
when it is received by the office of the chief personnel officer or the chief
executive officer.     12. Indemnification of Board. In addition to such other
rights or indemnifications as they may have as directors or otherwise, and to
the extent allowed by applicable law, the members of the Board and the Committee
shall be indemnified by the Company against the reasonable expenses, including
attorneys' fees, actually and necessarily incurred in connection with the
defense of any claim, action, suit or proceeding, or in connection with any
appeal thereof, to which they or any of them may be a party by reason of any
action taken, or failure to act, under or in connection with the Plan or any
Grant granted thereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such claim, action, suit or proceeding, except in any case in relation to
matters as to which it shall be adjudged in such claim, action, suit or
proceeding that such Board or Committee member is liable for negligence or
misconduct in the performance of his or her duties; provided that within sixty
(60) days after institution of any such action, suit or Board proceeding the
member involved shall offer the Company, in writing, the opportunity, at its own
expense, to handle and defend the same.     13. Governing Law. The Plan and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the Code or the securities laws of the United States,
shall be governed by the law of the State of New York and construed accordingly.
    14. Effective and Termination Dates. The Plan shall become effective on the
date it is approved by the holders of a majority of the shares of Stock then
outstanding. The Plan shall terminate ten years later, subject to earlier
termination by the Board pursuant to Section 8.

 

          The foregoing 2007 INCENTIVE STOCK PLAN (consisting of 15 pages,
including this page) was duly adopted and approved by shareholders holding a
majority of the outstanding shares on August __, 2007

 

  CORNERWORLD CORPORATION   an Nevada corporation               By: /s/ Scott N.
Beck     Scott Beck   Its: Chief Executive Officer

 

- 15 -

--------------------------------------------------------------------------------